Title: From George Washington to John Clark, Jr., 24 January 1778
From: Washington, George
To: Clark, John Jr.

 

Dear Sir
Valley Forge Jany 24th 1778

I have been favored with yours of the 13 Inst. I hope you will determine without delay, whether you will accept the appointment of auditor, and if you do, that you will repair as soon as you possibly can to the Army to enter upon the duties of it. An office of this nature has been long thought expedient, and for want of it, I am persuaded the Public have suffered greatly as well as many individuals. There is a great number of accounts such as recruiting &c. now to be taken up and adjusted. I doubt not but your Powers will be defined—This will be exceedingly material that you may meet no impediment when you enter upon the business. I am much obliged by your polite tender of services—and am Dr Sr Your most Obet Servt

Go: Washington

